Name: 91/202/EEC: Commission Decision of 11 March 1991 on the establishment of the Community support framework for Community structural assistance on the improvement of the conditions under which fishery and aquaculture products are processed and marketed in France (with the exception of Corsica and overseas departments) (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe;  marketing;  EU finance;  food technology
 Date Published: 1991-04-19

 Avis juridique important|31991D020291/202/EEC: Commission Decision of 11 March 1991 on the establishment of the Community support framework for Community structural assistance on the improvement of the conditions under which fishery and aquaculture products are processed and marketed in France (with the exception of Corsica and overseas departments) (Only the French text is authentic) Official Journal L 099 , 19/04/1991 P. 0009 - 0010COMMISSION DECISION of 11 March 1991 on the establishment of the Community support framework for Community structural assistance on the improvement of the conditions under which fishery and aquaculture products are processed and marketed in France (with the exception of Corsica and overseas departments) (Only the French text is authentic) (91/202/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4042/89 of 19 December 1989 on the improvement of the conditions under which fishery and aquaculture products are processed and marketed (1), and in particular Article 5 (2) thereof, After consultation of the Standing Committee on the Fishing Industry, Whereas the French Government submitted to the Commission on 17 July 1990 the sectoral plan on the modernization of the conditions under which fishery and aquaculture products are processed and marketed, referred to in Article 2 of Regulation (EEC) No 4042/89; Whereas the plan submitted by the Member State includes descriptions of the main priorities selected and indication of the use to be made of assistance under the European Agricultural Guidance and Guarantee Fund (EAGGF), Guidance Section in implementing the plan; Whereas this Community support framework has been established in agreement with the Member State concerned through the partnership defined in Article 4 of Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (2); Whereas the European Investment Bank has also been involved in the preparation of the Community support framework in accordance with Article 8 of Council Regulation (EEC) No 4253/88 (3) laying down provisions for implementing Regulation (EEC) No 2052/88; whereas it has declared its readiness to help implement this framework on the basis of the estimated loan arrangements indicated in this Decision and in accordance with the provisions of its Statute; Whereas the Commission is prepared to examine the possibility of the other Community lending instruments contributing to the financing of this framework in accordance with the specific provisions governing them; Whereas in accordance with Article 10 (2) of Regulation (EEC) No 4253/88, this Decision is to be sent as a declaration of intent to the Member State; Whereas in accordance with Article 20 (1) and (2) of Regulation (EEC) No 4253/88 budgetary commitments relating to the contribution from the Structural Funds to the financing of the operations covered by the Community support framework will be made on the basis of subsequent Commission Decisions approving the operations concerned, HAS ADOPTED THIS DECISION: Article 1 The Community support framework for Community structural assistance on the improvement of the conditions under which fishery and aquaculture products are processed and marketed in France (with the exception of Corsica and overseas depatments), covering the period 1 January 1991 to 31 December 1993, is hereby approved. The Commission declares that it intends to contribute to the implementation of this Community support framework in accordance with the detailed provisions thereof and in compliance with the rules and guidelines of the Structural Funds and the other existing financial instruments. Article 2 The Community support framework contains the following essential information: (a) a statement of the main priorities for joint action: 1. processing of fishery and aquaculture products; 2. marketing of fishery and aquaculture products; (b) an indicative financing plan specifying, at constant 1991 prices, the total cost of the priorities adopted for joint action by the Community and the Member State concerned together with the existing national initiatives (integrated Mediterranean programmes), ECU 144,131 million for the whole period, and the financial arrangements envisaged for budgetary assistance from the Community, broken down as follows: (million ECU) (a) 1. Processing of fishery and aquaculture products 8,120 2. Marketing of fishery and aquaculture products 8,806 3. Existing national initiatives 3,530 The resultant national financing requirement, approximately ECU 13,376 million for the public sector and ECU 110,299 million for the private sector, may be partially covered by Community loans from the European Investment Bank and the other loan instruments. Article 3 This declaration of intent is addressed to the French Republic. Done at Brussels, 11 March 1991. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 388, 30. 12. 1989, p. 1.(2) OJ No L 185, 15. 7. 1988, p. 9.(3) OJ No L 374, 31. 12. 1988, p. 1.